DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rentchler (WO 03091502 A1) in view of Lindgren (US 20110277692 A1).
Regarding claim 14, Rentchler discloses (see attached translation for page and line references) a protective net formed of individual loops of plastics material threaded into each other (Rentchler: page 3, lines 112-115) wherein each loop is formed by a thread of plastics material (Rentchler: page 10, lines 392-394) wrapped repeatedly over itself (Rentchler: page 3, lines 112-115). Rentchler does not disclose that the ends of the thread of each loop are secured by welding. 
Lindgren teaches a net formed of a plastic material wherein the net is secured by welding (Lindgren: [0050], lines 1-11). 

Regarding claim 15, Rentchler, as modified above in view of Lindgren, teaches a protective net wherein the ends of the thread of each loop are secured by heat welding (Lindgren: [0050], lines 1-11). 
Regarding claim 16, Rentchler, as modified above in view of Lindgren, does not disclose that the plastic material has a modulus of elasticity of between approximately 5000 and approximately 20000 MPa; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material with a modulus of elasticity ranging from 5000 to 20000 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This would be done for the benefit of allowing the net to possess properties of high mechanical strength and flexibility, thus allowing it to retaining is structural integrity while resisting an encountered force. 
Regarding claim 17, Rentchler, as modified above in view of Lindgren, discloses a protective net wherein the thread of plastics material of each loop is wrapped over itself between five and twenty times (Rentchler: page 5, lines 199-204).
Regarding claim 18, Rentchler, as modified above in view of Lindgren, discloses a protect net wherein the thread has a diameter of between 5 mm and 20 mm (Rentchler: page 9, lines 333-336). Rentchler does not disclose that the thread has a diameter of between approximately 1.5 mm and approximately 3.0 mm; however, it would have been an obvious matter of design choice to use a In re Rose, 105 USPQ 237 (CCPA 1955). This would be done for the benefit of providing the net with the structural properties desired by the user. 
Regarding claim 20, Rentchler, as modified above in view of Lindgren, discloses (see figure 2 below) a protective net wherein the inner loops (Rentchler: 30) of the net are interwoven with at least another three adjacent loops (Rentchler: 32, 34, 36, and 38) (Rentchler: page 5, lines 170-171).
Regarding claim 21, Rentchler, as modified above in view of Lindgren, discloses (see figure 2 below) a protective net wherein the inner loops (Rentchler: 30) of the net are interwoven with three or four adjacent loops (Rentchler: 32, 34, 36, and 38) (Rentchler: page 5, lines 170-171). 

    PNG
    media_image1.png
    444
    697
    media_image1.png
    Greyscale

Regarding claim 22, Rentchler, as modified above in view of Lindgren, discloses a protective net comprising homogenous groups of loops having the same characteristics as each other, each homogenous group of loops having different characteristics from the loops of another homogenous .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rentchler (WO 03091502 A1) in view of Lindgren (US 20110277692 A1), and further in view of Zust et al (EP 0370945 A1).
Regarding claim 19, Rentchler, as modified above in view of Lindgren, discloses a protect net wherein each loop has a diameter of between 200 mm and 600 mm. (Rentchler, page 8, 317-318). Rentchler does not disclose a protective net wherein each loop has a diameter of between approximately 100 mm and 500 mm, and preferably between 300 mm and 450 mm.
Zust et al teaches (see attached translation for page and line reference) a protective net wherein the loops have a diameter of 100 mm to 500 mm, preferably about 250 mm (Zust: page 5, lines 164-165).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rentchler, in view of Lindgren, with the loop size as disclosed by Zust et al for the benefit of achieving the desired size for blocking predators while still retaining fish. Furthermore, it would have been an obvious matter of design choice to make the diameter of the loops between 100 mm and 500 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). This would be done for the benefit of achieving the desire size for blocking predators while still retaining fish, as described above. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rentchler (WO 03091502 A1) in view of Lindgren (US 20110277692 A1), and further in view of Angell et al (US 20150000606 A1).
claim 23, Rentchler, as modified above in view of Lindgren, discloses a protective net. Rentchler does not teach that the protective net is arranged around at least part of an aquaculture cage for the purpose of ant-breach protection.
Angell et al teaches an aquaculture installation, comprising a cage for breeding aquatic organisms, further comprising a protective net arranged around at least part of the cage for the purpose of anti-breach protection ([0002], lines 1-4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rentchler, in view of Lindgren, with the application of using a net in an aquaculture installation as disclosed by Angell et al for the benefit of better protecting the caged fish from predators, thus preventing loss of the fish. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). In this instance, the protective net would serve to prevent the loss of fish from predators in an aquaculture installation as described above, thus prevent a loss in revenue. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Atz US-9452467-B2, Wartmann US-20060144640-A1, Lilienfeld US-2659956-A, Nakazawa US-3507109-A, Frieder US-2423308-A, Ecroyd Haller US-2792617-A, Aldo Fior US-3015150-A, Matheson US-4466331-A, Safwat US-20060272196-A1, Lindgren US-20110315085-A1, Bender AU-2014201866-A1, Holding AU-2009202800-A1, Johann DE-1296151-B, Wartmann EP-1662047-A1, Hellard FR-2906684-A1, Atz CH-699799-A2, Paredes WO-2013053605-A1, Quere FR-3032861-B1, and Ferwagner EP-2993269-B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644